Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156) in view of Oldenburg et al. (DE 102006012026), Grashuis et al. (US 2013/0206321 - newly cited) and Tejima et al. (JP 2017-100293).
	Massoptier-David is applied for substantially the same reasons as set forth in the last office action.  With respect to the added limitations to claim 17, Massoptier-David indicates that the drive arranged outside the drum can include separately driven motors (paragraph [0079]), thereby allowing different control thereof.  Further, the drive causes the turn-up fingers to move in opposite directions for the two sides of the tire but further drive specifics are not provided and thus the claimed specifics of the drive to include separately driven spindles mounted in a stationary tire building ring to run synchronously in opposite directions are not specifically described.  
	Oldenburg discloses a similar drum that likewise includes turn-up fingers (2) operable symmetrically in opposite directions by an external drive (1) and teaches that the external drive (1) includes left and right conventional spindles (paragraph [0011]) and is part of a transfer ring (paragraph [0010], claim 2).  To configure the external drive of Massoptier-David as part of a transfer ring and operable by conventional spindles would have been obvious in view of this reference evidencing such to be a conventional suitable and effective drive configuration for an otherwise similar drum, only the expected and predictable results being achieved.  As to the ring being stationary, Grashuis provides evidence that in this art, it is known that a transfer ring for moving tire components to a drum can either be movable relative to a fixed drum or alternatively, the drum can be movable relative to a fixed transfer ring (paragraph [0057] of Grashuis).  To provide a stationary transfer ring (including one mounting an external drive as taught/obvious in view of Oldenburg) in a tire building system would therefore have been obvious in view of these teachings of Grashuis evidencing such to be a known tire building drum/transfer configuration for only the expected and predictable results.  
	As to the spindles being run synchronously in opposite directions, the turn-up fingers in Massoptier-David as well as Oldenburg move in opposite directions.  Further, although Massoptier-David desires a system that has separately driven motors so that the turn-up fingers are capable of turning up plies for asymmetric tire profiles (paragraph [0079]), symmetric synchronous movement of both sides would still have been an obvious operation sequence for the more common symmetric tire profiles, such being particularly obvious in view of Oldenburg that expressly desires symmetric movements for the drive on both sides to produce tires of high uniform quality (e.g. paragraph [0005]).  Further, in view of Tejima, when using two motors for the drive of turn-up fingers on opposite sides of a drum, it would have been known, necessary and obvious to synchronize the motors to achieve synchronized motion of the turn up fingers.  In particular, Tejima is also directed to a tire building apparatus with an external drive (2) of turn-up fingers and like Massoptier-David suggests that two different motors can be used for the drive and that in such instance, they are synchronized to move the turn-up fingers in opposite directions (paragraph [0033]).  To synchronize the two separate motors would therefore have been obvious and provide only expected and predictable results.  As to the spindles running synchronously “in opposite directions”, synchronizing the motors for the spindles would have been obvious as already noted.  Further, moving the turn-up fingers synchronously in opposite directions would also have been obvious as already noted.  The needed rotation direction of the separately driven spindles to effect the opposite movement  of the drive/fingers would have been readily and routinely selected by the ordinary artisan depending on the particular spindles chosen, i.e. whether the two spindles are identical, in which case the spindles would have to be run in opposite directions (as claimed) to achieve the desired opposite motion of the turn-up fingers, or e.g. the spindles have oppositely directed threads, in which case the two spindles would be rotated in the same direction to achieve the desired opposite motions.  To select either mechanical expedient for the spindles would have been obvious and provide only the expected and predictable results that accompany selection of such well known mechanical movement devices including particularly that use of the same spindle for both sides (and thus requiring rotation in opposite directions to achieve the necessary opposite motions) would have been particularly obvious as it would allow stocking fewer unique parts for future maintenance requirements.  An apparatus as claimed would therefore have been obvious.
	As to dependent claims 18-22 and 26-29, the references are applied for the same reasons set forth in the last office action.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156) in view of Oldenburg et al. (DE 102006012026), Grashuis et al. (US 2013/0206321) and Tejima et al. (JP 2017-100293) as applied to claim 17 above, and further in view of De Graaf et al. (US 2020/0108577) as applied in the last office action.
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive, especially with the reformulated rejections.  In particular, it is argued that Massoptier-David and Oldenburg do not teach the new features of claim 17 and Tejima (previously applied to claim 23 which is now included in claim 17) has no disclosure of separately driven spindles that run synchronously in opposite directions as it only recites screw grooves in opposite directions in paragraph [0033].  The new features in claim 17 have been addressed in the reformulated rejection above.  Further, the Tejima reference to the oppositely directed screws in paragraph [0033] is only in the description of the embodiment where only a single screw/motor is used to move both parts in the opposite directions - there is no such specific description of the direction of the screws for the embodiment (also described in paragraph [0033]) in which two separate shafts/motors are used and it is submitted as detailed in the statement of rejection that the ordinary artisan would have been readily and routinely been able to select a required rotation direction for the separately driven shafts/spindles to yield the necessary opposite motions for only expected and predictable results that accompany selection of such well known mechanical movement devices.
This rejection has not been made final as the reformulated rejection was not necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
October 5, 2022